In lieu of granting leave to appeal, the order of the Court of Appeals is vacated, and the case is remanded to that Court for consolidation with Innes v Holland School Dist, Court of Appeals Docket No. 138354, currently pending on application before that Court. The Supreme Court does *853not imply that the Court of Appeals must grant or deny any of the requested relief. The purpose of the order is to facilitate resolving all of the issues raised at one time. MCR 7.302(F)(1). Jurisdiction is not retained. Court of Appeals Nos. 135177,135809.